Case: 11-50523     Document: 00511765152         Page: 1     Date Filed: 02/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012
                                     No. 11-50523
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SYLVIA ESPINOZA ESCOVEDO, also known as China,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:10-CR-319-6


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Sylvia Espinoza Escovedo has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Escovedo has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50523    Document: 00511765152    Page: 2   Date Filed: 02/23/2012

                                No. 11-50523

      The record does reveal a clerical error in the judgment. The judgment
should be corrected to reflect that Escovedo is ordered to pay a special
assessment of $100.00 rather than $100,00. See FED. R. CRIM. P. 36.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to Federal Rule of Criminal Procedure 36.




                                      2